Citation Nr: 1414242	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

1.  The evidence received since the June 2003 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

2.  In December 2012, prior to promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim for an increased rating for hypertension.


CONCLUSION OF LAW

1.  The evidence received since the June 2003 rating decision is not new and material, and therefore, the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).  In December 2012, prior to promulgation of a decision on the claim for increased rating for hypertension, the appellant withdrew the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter dated in August 2009.  That letter also discussed the specific evidence and the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  The Board notes that the Veteran identified treatment records from Madigan Medical Center that have been associated with the claims file.  While VA has not provided the appellant an examination with respect to the left knee claim, an examination is not required as the Veteran has not submitted new and material evidence.  38 C.F.R. § 3.159 (c) (2013).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran's claim for service connection for a left knee disability was originally denied in a January 1987 rating decision based upon an April 1986 VA examination that concluded that the Veteran's osteoarthritis of the left knee was due to obesity and not shown in service or service related.  Subsequently, a June 2003 rating decision denied a petition to reopen the claim of entitlement to service connection for a left knee disability on the basis that new and material evidence had not been submitted.  The Veteran did not perfect an appeal of that decision and that decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In January 2009, a claim to reopen the issue of entitlement to service connection for a left knee disability was received.  The relevant evidence of record received since the June 2003 rating decision includes testimony from the Veteran from a December 2012 Decision Review Officer (DRO) hearing and a September 2013 videoconference hearing before the undersigned.  Other evidence includes VA treatment records dated from April 2002 to February 2012.  With the exception of VA treatment records dated from April 2002 to June 2003, all the evidence received since the June 2003 rating decision is new in that it was not of record at the time of the June 2003 rating decision.  

The new evidence added to the claims file since the final June 2003 rating decision indicates the Veteran has osteoarthritis of the left knee.  During both the December 2012 DRO hearing and the September 2013 video conference hearing before the undersigned, the Veteran reported that he injured his knee during training which consisted of carrying heavy equipment such a mortar base plate and mortar ammunition.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claim.  Moreover, the Board does finds that the new evidence does not provide a more complete picture of the circumstances surrounding the Veteran's service or incurrence of a left knee disability.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Veteran alleged an in-service injury at the time of the claim that was denied in June 2003 and January 1987.  The claim was denied because the evidence did not show that any left knee disability was related to or aggravated by service, but was due to the Veteran's obesity.  No competent evidence has been submitted relating a current left knee disability to any incident of service.  Moreover, the Veteran was originally denied service connection for a left knee condition that was diagnosed as osteoarthritis of the left knee at that time.  All recent competent medical evidence continues to identify the Veteran's left knee condition as osteoarthritis.  In a previous claim, the Veteran has asserted that he twisted his left knee during training by stepping on a rock.  In the Veteran's current claim he asserts the carrying of a mortar base plate and mortar ammunition caused the osteoarthritis of his left knee.  A claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Here, the Board finds that the Veteran's claim concerns the same disability for which he was originally denied service connection, left knee osteoarthritis.  In his current claim, instead of claiming he twisted his knee during training, he now claims carrying a mortar base plate and ammunition caused his left knee condition.  The Board finds that the Veteran has presented a different theory of causation for the same disability that was previously denied service connection.  Therefore, the Board finds that the low threshold for reopening the claim has not been met. 

The Board acknowledges that the lay statements and VA medical records that have been added to the Veteran's claims folder constitute new evidence because they were not previously considered by VA decision makers.  Nevertheless, the Board finds that newly submitted evidence is not material as it is cumulative or redundant of previous lay allegations that were rejected at the time of the previous denials.  The new medical evidence does not contain any competent evidence linking any current left knee disability to service.  The evidence does not at least raise the possibility that, when considered with other evidence of record, and when presumed credible for the purpose of determining whether it is material, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for a left knee disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

There is no new competent evidence suggesting that the Veteran's left knee disability was due to or caused by his active service, which are the elements missing at the time of the final June 2003 rating decision.  The Board notes that no VA treating provider or other physician has related the Veteran's left knee disability to his active service.  Nor has the Veteran submitted any private medical opinion evidence that suggests a relationship.  The other new evidence does not contain competent evidence linking the Veteran's left knee disability to his active service.  Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

The Board notes that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, in this case the Veteran is not competent to provide evidence as to more complex medical questions, such as to the diagnosis of a left knee disability that may be related to his service.  That requires medical training and experience, which the Veteran is not shown to have.  Moreover, any allegation of continuity of symptomatology was, in essence, rejected at the time of the previous final denials of the claim.  The competent medical evidence of record does not relate any left knee disability to service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for a left knee disability is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a left knee disorder is denied.

The appeal on the issue of entitlement to an increased rating for hypertension is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


